Citation Nr: 1009713	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, L.F., and L.D.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, which, in pertinent 
part, granted service connection and a 30 percent rating for 
posttraumatic stress disorder (PTSD), effective from August 
24, 2005.  The Veteran appealed for the assignment of a 
higher initial rating.                   

In February 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Central Office in 
Washington, D.C.  A copy of the transcript of that hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Veteran's February 2010 Central Office hearing, he 
stated, in essence, that the symptomatology of his service-
connected PTSD had worsened since his last VA examination in 
March 2009.  The Veteran noted that he had memory impairment, 
depression, anxiety, irritability, sleep difficulties, 
including nightmares, flashbacks, exaggerated startle 
response, hypervigilance, anger, unprovoked irritability, 
social isolation, and concentration problems.  He stated that 
although he lived with his girlfriend, they lived in an 
isolated cabin by a river.  According to the Veteran, in 
order to avoid going to the grocery store, he fished and 
hunted to obtain food.  The Veteran reported that he kept a 
loaded rifle with him at all times, including when he was in 
bed.  According to the Veteran, he had nightmares 
approximately four to five times a week, and he noted that he 
averaged about three and a half hours of sleep a night.  In 
addition, the Board notes that in the March 2009 VA 
examination report, the Veteran denied current suicidal 
thoughts; however, in the Veteran's substantive appeal (VA 
Form 9), dated in May 2009, he stated that he had suicidal 
ideations on daily and weekly bases.  

In view of the Veteran's allegation of a worsening of his 
PTSD symptomatology since the last VA psychiatric 
examination, the RO must afford him a new examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The AMC/RO must schedule the Veteran 
for a comprehensive VA psychiatric 
examination for the purposes of 
determining the current severity of his 
service-connected PTSD.  The claims file 
should be furnished to the psychiatrist 
for his or her review.  The examiner is 
asked to report a Global Assessment of 
Functioning (GAF) score.  Any tests that 
are deemed necessary should be conducted. 

3.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the Veteran's claim.  
If the Veteran remains dissatisfied with 
the decision, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


